Citation Nr: 0812995	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1978 to 
February 1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2005 and April 2006 the Board remanded the case for 
further development including, in April 2006, the acquisition 
of a compensation and pension (C&P) spine examination.  The 
report of that examination, which was duly conducted in 
August 2007, is included in the claims file.

The Board notes the veteran's contention that he is unable to 
work due to his numerous medical conditions; however, a claim 
for total disability based on individual unemployability 
(TDIU) has not been adjudicated.  This issue is accordingly 
referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was treated for low back pain following a 
trip-and-fall accident during active military service.

2.  The veteran reports that he has had continuity of 
symptomatology since his low back injury in service.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, a low back 
disability was incurred during active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a current low back 
disorder.  He reports that he injured his back in an incident 
during service in which he fell over a sand barrel onto his 
left side.  He claims to have suffered from low back pain 
since service.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 C.F.R. §§ 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service medical records confirm that the veteran was treated 
for back pain during service, and private medical records, 
including the reports of magnetic resonance imaging testing 
and x-rays, confirm that he now suffers from degenerative 
changes of the lumbar spine with disc bulging, diagnosed as 
lumbar spondylosis.  However, the record also reveals that 
the veteran has been involved in at least four motor vehicle 
accidents since service; the first of which apparently in 
1982.

According to no less than four private treating physicians 
(Drs. Blaise, Brown, Broom, and Kilgus) the veteran's current 
low back disorder may be related to the January 1979 in-
service injury to the veteran's back.  Unfortunately, these 
physicians made no mention of the numerous motor vehicle 
accidents in which the veteran was involved.  Conversely, the 
evidence also includes an "impairment rating" done in 
November 2001 by another private physician (Dr. Rose), who 
opined that the veteran's lumbar spine injury was "directly 
related o the motor vehicle accident of 07-02-01;" however, 
this physician made no mention of the January 1979 in-service 
incident.  

While an examiner can render a current diagnosis based upon 
his examination of the veteran, the Court has held that 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  

In this case none of the opinions addressed the four motor 
vehicle accidents that the veteran had since service.  Since 
these could also have contributed to the current back 
disorder, and as the opinions are couched in terms of the 
service injury being only a possible cause of the current 
disability, they are of no probative value.

In April 2005 the veteran was accorded a C&P spine 
examination.  X-rays conducted in conjunction with that 
examination revealed mild degenerative changes of the lumbar 
spine; however, the VA examiner stated that these changes 
were consistent with the veteran's chronological age.  Upon 
review of the veteran's SMRs, the examiner advised that the 
veteran's fall from a standing height was a "low energy" 
mechanism, and that the ensuing injury, which the examiner 
identified as a back sprain, was a "fairly minor trauma."  
The examiner also noted that the veteran had been involved in 
a car accident after his military service, which the examiner 
explained was a "higher energy" mechanism, and therefore a 
more likely source, of the veteran's current back pain.  Even 
so, the examiner was unable to unequivocally opine as to 
etiology.  Instead, he averred that "it is likely or not 
difficult to establish a direct cause or relation from the 
fairly minor trauma sustained while in the service and his 
current problems with his back."  He added that he could not 
say whether there was a 50 percent probability or greater 
that the veteran's "current disk problem on his back" was 
etiologically related to his active service.  

In August 2007 the veteran was accorded another C&P 
examination.  The examiner noted that the veteran had 
sustained a low back injury during service, and noted that 
the veteran had been involved in several motor vehicle 
accidents which caused injury to his back after service.  The 
examiner also mentioned that the veteran had spent several 
years doing heavy construction work.  The examiner then 
opined as follows:

It is difficult to ascribe an amount of 
his current low back condition that may 
be due specifically to the fall in 1979.  
In my opinion, there are several other 
factors that are equally as likely to 
have caused the current condition, but 
the fall in 1979 cannot be completely 
overlooked.  I am unable to state that 
ther[e] is a 50 percent or greater 
probability that the current back 
disorder is related specifically to the 
1979 incident.  That would be too much 
speculation on my part.  I believe that 
it is possibly related but how much I am 
unsure even after examining the patient.

Although both C&P examinations included review of the entire 
claims file, neither examiner was able to opine without 
resorting to speculation as to a nexus between the veteran's 
current low back disorder and active military service.  
Indeed, the August 2007 examiner cautions that while the 
veteran's low back disorder may be attributable to several 
factors, the 1979 incident cannot be overlooked.  In 
addition, it is important to note that the veteran has 
provided credible statements indicating that his symptoms 
have continued since service.  He also has stated that he 
used over the counter remedies for years as he could not 
afford to seek medical care for his back.  The Board thus 
finds the evidence to be in equipoise.  Accordingly, and 
resolving all reasonable doubt in favor of the veteran, 
service connection for a low back disorder is warranted.  38 
C.F.R. §§ 3.102, 3.303.

VA has met the duty to notice and assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran given the favorable nature of the 
Board's decision. 


ORDER

Service connection for a low back disorder is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


